 

Exhibit 10.2

 

[tm2024131d1_ex10-2img001.jpg]  EMPLOYMENT CONTRACT  Page 1

 



The undersigned:

 

Pareteum B.V. , established in Laan Blussé van Oud Alblas 2A, 3769AT
Soesterberg, The Netherlands, hereby represented by Artilium Group Limited
hereinafter referred to as “Pareteum”.

 

and

 

Bart Weijermars, residing at Park Leeuwensteijn 4, 2272 AC Voorburg, The
Netherlands and born on 14th of October 1967 with, hereinafter referred to as
"the employee",

 

hereby declare to enter into an employment contract on the following conditions:

 

1.The employee starts working at Pareteum as employee, formally effective from 1
July 2020 in the position of Interim Chief Executive Officer of Pareteum
Corporation.

 

2.The employment contract is entered into for an indefinite period of time.

 

3.The normal working hours amount to 40 hours per week.

 

4.The location of the employee is the office address of Pareteum’s subsidiary,
Pareteum B.V., in Soesterberg.

 

5.The employee's salary upon commencement of employment is EUR 23,148.15 gross
per month excluding holiday allowance, based on an exclusive full-time
employment of forty (40) hours per week. Pareteum will always pay the salary to
the employee at the end of each month, with due observance of the legally
required deductions. Every year in the month of June the holiday allowance will
be paid equal to the statutory minimum percentage, when entering into this
employment contract set at 8%, of the gross salary over the period from 1 June
of the previous year to 31 May of the relevant year or a pro rata part thereof
if this agreement has not existed for the entire year or the entire
aforementioned period.

 

6.Subject to the performance of the Pareteum Group, the employee may be granted
a bonus for 2020 of up to a maximum amount of EUR 160,000 gross in case of 100%
performance. The assessment of the performance of the Pareteum Group, as well as
the decision to grant the aforementioned bonus, is entirely at the discretion of
the Board of Pareteum. Bonuses for future years will be based on attainment of
targets to be set by the Board of Pareteum, acting in its sole discretion, based
on the incentive plans approved for the entire Pareteum Group by the Board of
Directors.

 

 

7.The employee is expected to work overtime if proper performance of his job so
requires. The employee is also obliged to work overtime within reasonable limits
at the request of Pareteum. Partly in view of the nature of the position,
overtime compensation is expressly considered to be included in the salary
referred to in article 5 of this employment contract.

 



 

 

 



[tm2024131d1_ex10-2img001.jpg]  EMPLOYMENT CONTRACT  Page 2

 

8.This employment contract can be terminated by both parties by the end of the
month with due observance of a notice period of 3 months for the employee and a
notice period of 6 months for Pareteum.

 

9.This employment contract may be terminated by Pareteum at any time with
immediate effect (without observance of a term of notice) if an urgent cause for
instantaneous dismissal should occur (“ontslag op staande voet”), as set out in
art. 7:677 and art. 7:678 Dutch Civil Code. The employee will then not be
entitled to any severance payment/(financial) compensation in relation to the
termination of the employment agreement.

 

 

10.The provisions of the applicable Terms of Employment Regulations of Pareteum
(and/or its affiliate Artilium B.V.) form part of this agreement and are
included in Annex 1 of this employment contract. By signing this employment
contract, the employee declares that he is sufficiently aware of the provisions
referred to. In the event of any mutual contradiction, the provisions of this
employment contract prevail over the provisions of the Terms of Employment
Regulations. In addition, the employee agrees to comply in full with all of the
corporate and governance policies of Pareteum Corporation including without
limitation the Insider Trading Policy, the Code of Conduct, the Whistleblower
Policy, etc.

 

11.The number of vacation days at the start of employment is 27 (of which 2 days
to be determined collectively) per year worked, or as many more vacation days as
to be determined in accordance with Article 8, paragraph 2 and 3 of the Working
Conditions Regulations, based on a 40-hour working week.

 

12.As soon as (if) the employee (has reached the age of 21), he / she becomes a
member of the Artilium collective pension insurance in accordance with the
provisions of Article 10 of the Terms of Employment Regulations.

 

13.The employee is entitled to a travel allowance in accordance with Article 14
of the Terms of Employment Regulations.

 

14.For the duration of this employment contract and after it has ended,
regardless of the manner thereof, the employee shall refrain from disclosing, in
any manner whatsoever, any information on, concerning or related to any aspect
of the business of Pareteum, either directly or indirectly, in whatever form, to
third parties. This obligation to secrecy shall likewise apply to particulars or
information from customers or other business partners of Pareteum coming to the
notice of the employee in connection with or as a result of his job.

 

All property, including but not limited to: correspondence, notes, drawings,
maps, models, formulations, software discs, office machinery, equipment and all
written documents and photocopies thereof, which the employee creates, receives
from or on behalf of Pareteum in the course of his employment, is and shall
remain the property of Pareteum.

 

-The employee shall not hold or keep in his private possession in whatever
manner any property, or copies thereof or data carriers in any form or shape
which came under his control in connection with his work for Pareteum, except to
the extent and for as long as this is required to perform the work.



 



 

 

 



[tm2024131d1_ex10-2img001.jpg]  EMPLOYMENT CONTRACT  Page 3

 

-In any event, the employee shall be under an obligation to forthwith return to
Pareteum such documents, correspondence, copies, goods or property (including
data carriers) upon Pareteum´s first request to do so, or on termination of this
employment contract or in the event of suspension, irrespective of the manner in
which and the reasons why this employment contract has been terminated or, as
the case may be, the employee has been suspended.

 

15.The employee acknowledges that Pareteum is a leading cloud communications
platform company. The employee is a key member of the management team with full
access to confidential business information, such as sales and client
information, knowhow, trade secrets and best practices that are critical to
Pareteum to maintain a leading position in the field. The employee understands
that use of, or access to confidential business information such as sales and
client information, the knowhow, trade secrets and best practices by others than
those people employed or otherwise contracted by Pareteum could cause
significant damage to the Pareteum. Therefore, the employee undertakes for a
period of 6 (six) months after the termination of the employment contract,
regardless of the reason for this termination , to neither directly nor
indirectly, for himself or for other parties nor in any manner whatsoever, work
for or be involved with any enterprise engaged in activities in a field that is
the same as or otherwise competes with that of Pareteum (like for example but
not limited to LYCA, AMDOCS and TRANSATEL) or of the enterprises affiliated to
Pareteum, nor to directly or indirectly and for payment or otherwise offer his
intermediary services in such work, in any manner, for payment or otherwise, in
any territory globally.

 

16.During 4 (four) months after the end of this employment contract, the
employee undertakes to refrain from working, consulting or making contacts
and/or maintaining contacts, both directly and indirectly, both for himself and
for third parties, with customers and supplier relationships of Pareteum, all
this insofar the employee makes and/or maintains such contacts for commercial
purposes that are directly competitive with the business activities of Pareteum
or may otherwise be to the disadvantage of Pareteum.

 

Customers in the meaning of this article should be understood to mean those
companies and/or institutions on whose instructions Pareteum has, directly or
indirectly, carried out work during the last 12 (twelve) months of the
employee´s employment, as well as those customers to whom Pareteum, has made an
offer during the last 12 (twelve) months of the employee´s employment and/or
from whom Pareteum has received a request to make an offer during that period.

 

17.All rights with respect to work-related intellectual property that the
employee has, independently or otherwise, created, caused to be created,
invented or conceived during the term of the employment contract, will accrue to
Pareteum, regardless of whether the intellectual property right was created
during or outside working hours.

 

The employee does not have any right to be named, except in the event provided
for in Article 14 of the Rijksoctrooiwet 1995 (ROW 1995, Patents Act 1995).
Furthermore, the employee waives his moral right pursuant to Art. 25 of the
Auteurswet (Copyright Act), all in accordance with Art. 25, paragraph 3 of the
Copyright Act.

 



 

 

 



[tm2024131d1_ex10-2img001.jpg]  EMPLOYMENT CONTRACT  Page 4

 

The employee is obliged to immediately inform Pareteum of all existing
intellectual property and potential intellectual property rights and furthermore
to do everything necessary in order to establish the intellectual property right
in favour of Pareteum and/or arrange, if necessary, for the transfer of the
intellectual property right to Pareteum. The employee declares that he is not
infringing any intellectual property right of third parties and the employee
indemnifies Pareteum in respect of any damage that Pareteum may suffer in this
connection, including, but not limited to, all costs that Pareteum incurs in
defending itself against such claims.

 

Pareteum is obliged to do everything necessary in order to protect existing and
potential intellectual property rights to the fullest extent possible. If an
intellectual property right must be protected by filing a request, etc., this
will be done solely in the name of Pareteum.

 

The employee undertakes to maintain strict confidentiality with regard to
everything of which he has gained knowledge with respect to potential and
existing intellectual property rights.

 

The employee acknowledges that his salary comprises a component which factors in
the fact that intellectual property rights do not accrue to him and that he
will, to the extent necessary, transfer intellectual property rights to
Pareteum.

 

 

18.This employment contract is for a high-profile full-time executive job that
requires all efforts, energy and focus from the employee. Consequently, the
employee is forbidden to carry out any other ancillary activities independently
or in employment or otherwise, regardless of whether these activities compete
with Pareteum or not, except for (i) Advisory Board role with World Startup, The
Hague, Netherlands; (ii) personal investment companies Grootzande Beheer B.V.,
Grootzande Management B.V., and Grootzande Participaties B.V - which are all
non-competitive.

 

 

19.For the application of the provisions of articles 15, 16, 17, 18, 19 and 20,
Pareteum should be read as Pareteum Europe B.V. as well as its group parents,
sister or subsidiary companies, including for the avoidance of doubt the whole
Pareteum Group, and shall in any event include, though shall not be limited to,
Pareteum B.V.

 

20.Changes to the employment contract are recorded in writing by Pareteum and
handed over to the employee. Pareteum has the authority to change the terms of
employment contained in the employment contract, including the job title, as
well as the provisions of the Terms of Employment Regulations, if it has such a
strong interest in the change that the interests of the employee that would be
harmed by the change in accordance with the standards of reasonableness and
fairness must give way.

 

21.Pareteum and the employee are obliged to do and not do what a good employer
and employee should do and not do. The employee will comply with all reasonably
and lawful instructions of the Board. The employee further acknowledges that he
is familiar with all relevant corporate governance and other policies of the
Pareteum group (including without limitation FCPA Policy, Handbooks, Insider
Trading Policies, code of conduct, code of ethics etc.) and will at all times
comply with the same.



 



 

 

 



[tm2024131d1_ex10-2img001.jpg]  EMPLOYMENT CONTRACT  Page 5



 

22.This employment contract is subject to Dutch law.

 

Agreed and drawn up in duplicate and signed electronically, dated

 

1st of July 2020,

 

Signature Pareteum B.V  Signature Employee      /s/ Alexander Korff  /s/ Bart
Weijermars Alexander Korff on behalf of  Bart Weijermars Artilium Group Limited 
Employee (Director of Pareteum B.V.)   

 



 

 

 

 